Citation Nr: 1001363	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-21 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE


Entitlement to service connection for fluid build-up in the 
right ear, nose, and eye, as secondary to service-connected 
traumatic radiculopathy of the right mandibular branch of the 
trigeminal nerve.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1967 to 
May 1970 and from January 25, 1991 to March 20, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for fluid build-up in the right ear, nose and eye, 
including secondary to service-connected traumatic 
radiculopathy of the right mandibular branch of the 
trigeminal nerve.

In March 2009, the issue on appeal was previously before the 
Board, when it was remanded for additional development. 

It is noted that the Veteran has specifically claimed that 
the fluid build-up in his right ear, nose, and eye is 
secondary to his service-connected traumatic radiculopathy of 
the right mandibular branch of the trigeminal nerve.  At no 
point during the appeal has the Veteran argued that his ear, 
nose and eye disorder is directly related to service.  
Rather, the Veteran has reported that his ear, nose, and eye 
disorder developed after the damage to his trigeminal nerve 
and he has repetitively associated his current disorders with 
his service-connected disability.  As such, the Board 
confines this decision to addressing only the issue of 
secondary service connection. 


FINDINGS OF FACT

1.  The medical evidence first shows the Veteran's right 
serous otitis media and chronic sinusitis was treated a 
decade after the inservice damage to the Veteran's trigeminal 
nerve and his subsequent discharge from his first period of 
service. 

2.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's right ear, nose, and eye 
disorder is proximately due to his service-connected 
trigeminal nerve damage. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for fluid 
build-up in the right ear, nose, and eye, as secondary to 
service-connected traumatic radiculopathy of the right 
mandibular branch of the trigeminal nerve, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, after the May 2005 RO decision in the matter, VA sent a 
letter to the Veteran later in May 2005 that addressed some 
notice elements concerning his service connection claim.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  
Additionally, in a March 2006 notice letter, VA informed the 
Veteran how it determines the disability rating and the 
effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although VA sent both notice letters after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the May 2005 
and the March 2006 letter, together, fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and an October 2009 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has obtained copies 
of the Veteran's service treatment records, his post-service 
VA treatment, as well as a number of private treatment 
records.  VA provided the Veteran with an examination in July 
2009, in which the examiner addressed the issue of whether 
the Veteran's disability was secondary to his service-
connected cranial nerve damage.  The Board finds that there 
is sufficient evidence contained in the claims folder to 
adjudicate the Veteran's claim. 

Finally, the Veteran has not identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Factual Background

Service connection has been in effect for traumatic 
radiculopathy of the right mandibular branch of the 
trigeminal nerve (trigeminal nerve damage) since 1970.

The Veteran claims entitlement to service connection for 
fluid build-up in the right ear, nose, and eye as secondary 
to his service-connected trigeminal nerve damage.
Specifically, the Veteran contends his ear, nose and eye 
disorder is caused by his trigeminal nerve damage. 

A review of the Veteran's service treatment records from his 
first period of service (1967-1970) shows he experienced 
medical complications from the extraction of a wisdom tooth, 
which included damage to the trigeminal nerve. His service 
treatment records do not show any complaints, treatment or 
diagnosis for any ear, nose, throat or eye disorder during 
this first period of service.  On clinical evaluation during 
the April 1970 examination prior to separation, the examiner 
found the Veteran's ears, nose, throat, and eyes were 
evaluated as "normal".  The associated medical history 
report shows the Veteran marked "no" for any ear, nose or 
eye troubles in service.  

Shortly after the Veteran's discharge from service, he was 
afforded a VA examination in conjunction with his trigeminal 
nerve damage in September 1970.  The report shows the 
Veteran's ear canals were evaluated as normal. The report 
does not reveal any problems associated with the Veteran's 
ear, nose or eye. 

The first medical evidence of a right ear and nose disorder 
comes from a private treatment records dated January 1991.  
The record contains a medical history, where the Veteran had 
been first examined in July 1990 when he presented with 
complaints of stuffiness in the right ear.  This treatment 
record shows that the Veteran underwent a right myringotomy 
with the insertion of ventilation tubes and a nasopharyngeal 
survey and a right diagnostic tonsillectomy.  It was noted 
that a dense yellow serous fluid was extracted from the right 
middle ear space and ventilation tube was inserted.  
Examination of the nasopharyn did not reveal any significant 
abnormalities.  The Veteran was diagnosed with right serous 
otitis media.  

A review of the Veteran's service treatment records from his 
second period of service (January 25, 1991 to March 20, 1991) 
show that on clinical evaluation during the January 26, 1990 
re-entrance examination and the March 11, 1990 examination 
prior to separation, both examiners found the Veteran's ears, 
nose, throat, and eyes were evaluated as "normal".  In the 
associated March 1990 medical history report, shows that the 
Veteran marked "yes" for ears, nose and throat problems, 
and examiner noted that the Veteran had a tube placed in his 
right ear in January 1991. 

Subsequent post-service treatment records show the Veteran 
complained of, and sought treatment for, fluid build-up in 
his right ear.  A January 2000 VA examination report, 
performed in conjunction with the Veteran's claim for a 
higher evaluation for his trigeminal nerve damage, the 
Veteran complained of constant blockage in his right ear 
since the damage to his trigeminal nerve.  The examiner did 
not report any clinical examination of the Veteran's ear.  
Private treatment records from 2000 show that the Veteran had 
problems with Eustachian tube dysfunction, which included 
some fluid build.  It was noted in an August 2000 private 
medical record that the Veteran's Eustachian tube dysfunction 
was partly cased by enlarged adenoids.  A later 2000 private 
treatment record shows the Veteran underwent a bilateral 
myringotomy with insertion of tubes and adenoidectomy.  In a 
November 2004 VA examination it was noted that the Veteran 
reported intermittent increase of fluid in the right middle 
ear space, which would require tube placement once per year, 
but no clinical evaluation of the Veteran's right ear was 
reported. 

In July 2009, the Veteran was afforded a VA examination in 
conjunction with his current claim on appeal.  In that 
examination report, the examiner noted the Veteran's reported 
history of oral surgery in 1969 and a history of "feeling of 
water in the ear" within the following six months after the 
surgery.  The Veteran reported that this symptom was 
intermittent and seemed to be associated with the numbness in 
his mouth and face.  The Veteran also reported that he was 
diagnosed with chronic serous otitis in the late 1970s and he 
had to have tubes inserted over ten times.  The examiner 
noted that the Veteran had multiple surgeries to insert tubes 
starting in 1980.  The Veteran reported a similar onset for a 
sinus problem, and a history of sinsus surgery in 1988.   

On physical examination, the July 2009 examiner noted the 
Veteran had a tube in place in his right ear, and there was 
evidence of tympanic membrane scaring.  There was no evidence 
of current sinus problems.  The examiner diagnosed the 
Veteran with chronic serous otitis media and chronic 
sinusitis.  The examiner opined that the Veteran's ear and 
sinus condition were less likely than not caused by, or a 
result of, his trigeminal nerve damage.  In support of this 
conclusion, the examiner noted the following. 

"[Veteran's] symptoms of chronic serous otitis and 
recurrent sinusitis began shortly after his oral 
surgery in which the right 5th cranial nerve was 
severed.  Problems with sensation can prevent 
equalizing ear pressure via the eustracian tube and 
can lead to recurring serous otitis and maxillary 
sinusitis.  The fact that both surgeries appear to 
have improved the problems is sufficient to tie the 
issues together.  However, there is no clear 
evidence that the maxillary portion of the fifth 
nerve was involved.  Since that is the innervation 
to the areas in question, this makes the 
association between the nerve damage and his 
current condition more tentative and less likely." 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.  A disability which is aggravated by a 
service-connected disorder may be service connected, but 
compensation is only available for the degree to which that 
condition was made worse by the service-connected condition - 
only to the degree that the aggravation is shown.  38 C.F.R. 
§ 3.310.  In such situation, VA laws require that the medical 
evidence must show a baseline level of severity of the 
nonservice-connected disease or injury, which is established 
by medical evidence created before the onset of aggravation.  
Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

As noted above, the Veteran does not contend that his fluid 
build-up in his right ear, nose and eye is directly due to 
service, and as such, the issue on appeal is confined to 
whether service connection is warranted as secondary to his 
service-connected trigeminal nerve damage. 

The evidence of record shows the Veteran has chronic right 
serous otitis media and chronic sinusitis.  Additionally, the 
record shows the Veteran has been service-connected for 
trigeminal nerve damage.  The remaining question is whether 
the medical evidence supports, or is at least in equipoise as 
to, the Veteran's assertion that his right ear and sinus 
conditions are related to his service-connected trigeminal 
nerve damage.  See 38 C.F.R. § 3.310.  Here, the weight of 
the medical evidence is against such a finding.  

First, based on the medical history provided in the July 2009 
VA examination report, it appears that the Veteran did not 
receive any treatment for right ear condition until 1980, and 
until 1988 for his chronic sinusitis, which are at least a 
decade after the inservice damage to his trigeminal nerve.  
This lengthy period without treatment for related conditions 
is evidence against a finding of continuity of chronic ear 
and sinus problems since service, when the nerve damage was 
incurred, and it weighs against the claim that his symptoms 
are associated with the severance of his trigeminal nerve in 
1969.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).   

Further, while the Veteran now has diagnoses of a current 
chronic right serous otitis media and chronic sinusitis, 
there is no competent medical evidence linking his current 
conditions to his service-connected trigeminal nerve damage.  

The record contains the medical opinion found in the report 
of the July 2009 VA examination, which specifically addresses 
the pertinent question before the Board.  The medical opinion 
supports a conclusion that it is not likely that the 
Veteran's ear, nose and eye disorder is in anyway related to 
the service-connected trigeminal nerve damage, and the 
opinion is supported by rationale for arriving at that 
conclusion, which is shown in quotes above.  The opinion 
weighs heavily against the Veteran's claim.  Additionally, 
the only other medical statement of record that indicates an 
etiology for the Veteran's condition shows that the fluid 
build-up in his Eustachian tube is related to his adenoid 
dysfunction, and in no way, relates his condition to his 
service-connected trigeminal nerve damage.  

The Board notes the Veteran's lay assertions that his right 
ear and sinus conditions are associated with his service-
connected trigeminal nerve damage.  Although the Veteran is 
competent to attest to facts surrounding his claim (e.g., the 
onset of his symptoms), as a lay person, he is not competent 
to offer opinions that require medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, to the extent, his statement contains a medical 
etiology of his current disabilities; this is simply not 
competent or persuasive evidence.  

In sum, there is no medical opinion of record that links the 
Veteran's current diagnosed conditions to his service-
connected trigeminal nerve damage.  As shown above, the 
medical opinion by the VA examiner weighs heavily against the 
claim, because the opinion rules out the likelihood that the 
Veteran's ear, nose and eye disorder is related to his 
trigeminal nerve damage.  The preponderance of the medical 
evidence of record is against a finding that the Veteran's 
ear, nose and eye disorder is related to his service-
connected trigeminal nerve damage.  See 38 C.F.R. § 3.310.  
Consequentially, the benefit of the doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for fluid build-up in the 
right ear, nose, and eye is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


